DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment Regarding Version of Claims Examined
	For the record, it is noted that Applicant provided preliminary claim amendments on 12 December 2020.  However, on 24 February 2021, in response to a Notice to File Missing Parts, Applicant resubmitted the original English translation of the Application.  Within PALM, the re-submitted claims from 24 February 2021 appear as the currently pending claims.  However, the Examiner suspects that this is not Applicant’s intent, and that Applicant intends the preliminarily amended claims to be prosecuted.  For purposes of compact prosecution, the Examiner has examined the case based on the preliminary claim amendments.  Appropriate clarification from Applicant is requested.  Also, the Examiner suggest that Applicant refile the amended claims with the response to this action to ensure that the proper version of the claims is pending in the application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 13 December 2019. It is noted, however, that applicant has not filed a certified copy of the German application as required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of co-pending Application No. 17/120,115 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
As per instant claim 1, co-pending claim 6 (which discloses the pinion shaft and incorporates the subject matter of co-pending base claim 1 and intermediate claim 4) discloses all aspects of the claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2 and 3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3, respectively, of co-pending Application No. 17/120,115 in view of Kaiyama et al. (US 2013/0260663 A1).  
As per instant claim 2, co-pending claim 2 is identical except that co-pending base claim 1 from which it depends does not disclose details of a pinion shaft of instant base claim 1.  However, the use of pinion shaft to control sliding dampers in HVAC control arrangements is generally old and known in the art. Kaiyama et al. teaches an HVAC air flow arrangement wherein pinion shaft 28 (including pinion gears 56) rotates to slide air mixing damper 18.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly use a pinion shaft arrangement to actuate the slider movement of the co-pending claim as a simple mechanical expedient for the purpose of effectively and precisely controlling the position of the slider.	
As per instant claim 3, co-pending claim 3 is identical except that co-pending base claim 1 from which it depends does not disclose details of a pinion shaft of instant base claim 1.  Again, the use of pinion shaft to control sliding dampers in HVAC control arrangements is generally old and known in the art. Kaiyama et al. teaches an HVAC air flow arrangement wherein pinion shaft 28 (including pinion gears 56) rotates to slide air mixing damper 18.  It .
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 4-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Wolf (US 2021/0178858 A1) constitutes the PGPub document corresponding to Application 17/120,115 applied in the double patenting rejections set forth above.
Fraas et al. (US 2021/0178857 A1) discloses an alternative HVAC damper arrangement using a pinion shaft and sliding damper (Figs. 1-4, etc.).
Komatsubara (US 2019/0111768 A1) discloses an alternative cold air/hot air/mixed air mixing damper control arrangement for controlling air temperature of the mixed air flow in a vehicle HVAC system.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763